      Case 3:20-cv-00513-H-LL Document 17 Filed 06/22/20 PageID.111 Page 1 of 7



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   DAVID SCHATZ,                                   Case No.: 20cv513-H-LL
12                                      Plaintiff,
                                                     SCHEDULING ORDER
13   v.                                              REGULATING DISCOVERY
                                                     AND OTHER PRETRIAL
14   FLOWERS BAKING CO. OF
                                                     PROCEEDINGS
     HENDERSON, LLC; and
15
     DOES 1-50,
16                                    Defendant.
17
18         On June 19, 2020, the Court held an Early Neutral Evaluation Conference (“ENE”) in
19   the above-entitled action. Settlement of the case could not be reached during the ENE and the
20   Court therefore conducted a Case Management Conference pursuant to Rule 16.1(d) of the
21   Local Rules. After consulting with the attorneys of record for the parties and being advised
22   of the status of the case, and good cause appearing, IT IS HEREBY ORDERED:

23         1.     The parties must file a joint motion for entry of a stipulated protective order,
24   which includes the terms of their agreement for handling confidential documents and
25   information, on or before July 10, 2020.
26         2.     Any motion to join other parties, to amend the pleadings, or to file additional
27   pleadings must be filed by August 18, 2020.
28   ///


                                                1
                                                                                      20cv513-H-LL
      Case 3:20-cv-00513-H-LL Document 17 Filed 06/22/20 PageID.112 Page 2 of 7



1          3.     On August 20, 2020 at 11:30 a.m., the magistrate judge will hold a
2    telephonic, attorneys-only settlement conference to discuss the status of settlement
3    negotiations and discovery. All required parties shall use the dial-in information that will
4    be filed by the Court as a separate notice on the docket. The notice will be restricted to
5    case participants only.
6          4.     All fact discovery shall be completed by all parties on or before
7    January 4, 2021. “Completed” means that all discovery under Rules 30-36 of the Federal
8    Rules of Civil Procedure, and discovery subpoenas under Rule 45, must be initiated a
9    sufficient period of time in advance of the cut-off date, so that it may be completed by the
10   cut-off date, taking into account the times for service, notice, and response as set forth in
11   the Federal Rules of Civil Procedure.
12         Counsel shall promptly and in good faith meet and confer with regard to all
13   discovery disputes in compliance with Federal Rule of Civil Procedure 37(a)(1) and Civil
14   Local Rule 26.1(a). The Court expects counsel to make every effort to resolve all disputes
15   without court intervention through the meet and confer process. All discovery motions
16   must be filed within thirty days of the service of an objection, answer or response which
17   becomes the subject of dispute or the passage of a discovery due date without response or
18   production, and only after counsel have met and conferred and have reached impasse with
19   regard to the particular issue. The Court’s procedures for resolving discovery disputes are
20   set forth in Magistrate Judge Linda Lopez’s Civil Chambers Rules, which are posted on
21   the Court’s website. A failure to comply in this regard will result in a waiver of a
22   party’s discovery issue. Absent an order of the court, no stipulation continuing or
23   altering this requirement will be recognized by the court.
24         5.     The parties must designate their respective experts in writing by
25   February 4, 2021. The parties must identify any person who may be used at trial to present
26   evidence pursuant to Rules 702, 703 or 705 of the Federal Rules of Evidence. This
27   requirement is not limited to retained experts. The date for exchange of rebuttal experts
28   must be by February 18, 2021. Written designations must include the name, address and

                                               2
                                                                                      20cv513-H-LL
      Case 3:20-cv-00513-H-LL Document 17 Filed 06/22/20 PageID.113 Page 3 of 7



1    telephone number of the expert and a reasonable summary of the testimony the expert is
2    expected to provide. The list must also include the normal rates the expert charges for
3    deposition and trial testimony.
4          6.     By March 18, 2021, each party must comply with the disclosure provisions
5    in Rule 26(a)(2)(B) and (C) of the Federal Rules of Civil Procedure. This disclosure
6    requirement applies to all persons retained or specially employed to provide expert
7    testimony, or whose duties as an employee of the party regularly involve the giving of
8    expert testimony. Except as provided in the paragraph below, any party that fails to make
9    these disclosures will not be permitted to use evidence or testimony not disclosed at any
10   hearing or at the time of trial, absent substantial justification. Additionally, the Court may
11   impose sanctions as permitted by Federal Rule of Civil Procedure 37(c).
12         7.     Any party must supplement its disclosure regarding contradictory or rebuttal
13   evidence under Federal Rule of Civil Procedure 26(a)(2)(D) by April 21, 2021.
14         8.     All parties must complete all expert discovery by May 3, 2021. The parties
15   must comply with the same procedures set forth in the paragraph governing fact discovery.
16         9.     Failure to comply with this section or any other discovery order of the Court
17   may result in the sanctions provided for in Federal Rule of Civil Procedure 37, including
18   prohibition on the introduction of experts or other designated matters in evidence.
19         10.    All other pretrial motions must be filed by June 3, 2021. Counsel for the
20   moving party must obtain a motion hearing date from the law clerk of the judge who will
21   hear the motion. The time between the date you request a motion date and the hearing date
22   may vary from one district judge to another. Please plan accordingly. Failure to make a
23   timely request for a motion date may result in the motion not being heard. Motions in
24   limine are to be filed as directed by the Court.
25         11.    A Mandatory Settlement Conference shall be conducted on August 2, 2021
26   at 9:30 a.m. in the chambers of Magistrate Judge Linda Lopez located at
27   221 West Broadway, Suite 2140, San Diego, CA 92101.                  All discussions at the
28   Mandatory Settlement Conference will be informal, off the record, privileged, and

                                                3
                                                                                       20cv513-H-LL
         Case 3:20-cv-00513-H-LL Document 17 Filed 06/22/20 PageID.114 Page 4 of 7



1    confidential. Counsel for any non-English speaking party is responsible for arranging for
2    the appearance of an interpreter at the conference.
3            a.    Personal Appearance of Parties Required: All parties, adjusters for insured
4    defendants, and other representatives of a party having full and complete authority to enter
5    into a binding settlement, as well as the principal attorneys responsible for the litigation,
6    must be present in person and legally and factually prepared to discuss settlement of the
7    case. Counsel appearing without their clients (whether or not counsel has been given
8    settlement authority) will be cause for immediate imposition of sanctions and may also
9    result in the immediate termination of the conference.
10           Unless there is good cause, persons required to attend the conference pursuant to this
11   Order shall not be excused from personal attendance. Requests for excuse from attendance
12   for good cause shall be made in writing at least three (3) court days prior to the conference.
13   Failure to appear in person at the Mandatory Settlement Conference will be grounds for
14   sanctions.
15           b.    Full Settlement Authority Required: In addition to counsel who will try the
16   case, a party or party representative with full settlement authority1 must be present for the
17   conference.     In the case of a corporate entity, an authorized representative of the
18   corporation who is not retained outside counsel must be present and must have
19   discretionary authority to commit the company to pay an amount up to the amount of
20   Plaintiff’s prayer (excluding punitive damages prayers). The purpose of this requirement
21
22   1
       “Full settlement authority” means that the individuals at the settlement conference must
23   be authorized to explore settlement options fully and to agree at that time to any settlement
     terms acceptable to the parties. Heileman Brewing Co. v. Joseph Oat Corp., 871 F.2d 648,
24   653 (7th Cir. 1989). The person needs to have “unfettered discretion and authority” to
25   change the settlement position of a party. Pitman v. Brinker Int’l, Inc., 216 F.R.D. 481,
     485-86 (D. Ariz. 2003). The purpose of requiring a person with unlimited settlement
26   authority to attend the conference contemplates that the person’s view of the case may be
27   altered during the face to face conference. Id. at 486. A limited or a sum certain of
     authority is not adequate. See Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 595-97
28   (8th Cir. 2001).

                                                4
                                                                                       20cv513-H-LL
      Case 3:20-cv-00513-H-LL Document 17 Filed 06/22/20 PageID.115 Page 5 of 7



1    is to have representatives present who can settle the case during the course of the
2    conference without consulting a superior. Counsel for a government entity may be excused
3    from this requirement so long as the government attorney who attends the Mandatory
4    Settlement Conference (1) has primary responsibility for handling the case, and (2) may
5    negotiate settlement offers which the attorney is willing to recommend to the government
6    official having ultimate settlement authority.
7          c.     Confidential Settlement Statements Required: No later than July 23, 2021,
8    the parties shall submit directly to Magistrate Judge Lopez’s chambers (via email address)
9    confidential settlement statements no more than ten (10) pages in length.                These
10   confidential statements shall not be filed or served on opposing counsel. Each party’s
11   confidential statement must set forth the party’s statement of the case, identify controlling
12   legal issues, concisely set out issues of liability and damages, and shall set forth the party’s
13   settlement position, including any previous settlement negotiations, mediation sessions, or
14   mediation efforts, the last offer or demand made by that party, and a separate statement of
15   the offer or demand the party is prepared to make at the settlement conference. If a specific
16   demand or offer for settlement cannot be made at the time the brief is submitted, then the
17   reasons therefore must be stated along with a statement as to when the party will be in a
18   position to state a demand or make an offer. General statements that a party will “negotiate
19   in good faith” is not a specific demand or offer contemplated by this Order. It is assumed
20   that all parties will negotiate in good faith.
21         d.     Requests to Continue a Mandatory Settlement Conference: Any request
22   to continue the Mandatory Settlement Conference or request for relief from any of the
23   provisions or requirements of this Order must be sought by a written joint motion
24   or ex parte application. The application must (1) be supported by a declaration of counsel
25   setting forth the reasons and justifications for the relief requested, (2) confirm compliance
26   with Civil Local Rule 83.3(h), and (3) report the position of opposing counsel or any
27   unrepresented parties subject to the Order. Absent good cause, requests for continuances
28

                                                 5
                                                                                         20cv513-H-LL
      Case 3:20-cv-00513-H-LL Document 17 Filed 06/22/20 PageID.116 Page 6 of 7



1    will not be considered unless submitted in writing no fewer than (7) days prior to the
2    scheduled conference.
3          If the case is settled in its entirety before the scheduled date of the conference,
4    counsel and any unrepresented parties must still appear in person, unless a written
5    joint notice confirming the complete settlement of the case is filed no fewer than
6    twenty-four (24) hours before the scheduled conference.
7          12.    Counsel must file their memoranda of contentions of fact and law and take
8    any other action required by Civil Local Rule 16.1(f)(2) by August 16, 2021.
9          13.    Counsel must comply with the pretrial disclosure requirements of Federal
10   Rule of Civil Procedure 26(a)(3) by August 16, 2021. Failure to comply with these
11   disclosure requirements may result in evidence preclusion or other sanctions under Federal
12   Rule of Civil Procedure 37.
13         14.    On or before August 17, 2021, the parties shall submit directly to Magistrate
14   Judge Lopez’s chambers (via email address) a joint statement regarding their willingness
15   to participate in another settlement conference prior to trial. If applicable, the parties shall
16   propose three mutually available dates. The statement shall not exceed more than one page
17   in length.
18         15.    Counsel must meet and take the action required by Civil Local Rule 16.1(f)(4)
19   by August 23, 2021. At this meeting, counsel must discuss and attempt to enter into
20   stipulations and agreements simplifying the triable issues. Counsel must exchange copies
21   and/or display all exhibits other than those to be used for impeachment. The exhibits must
22   be prepared in accordance with Civil Local Rule 16.1(f)(4)(c). Counsel must note any
23   objections they have to any other parties’ pretrial disclosures under Federal Rule of Civil
24   Procedure 26(a)(3). Counsel must cooperate in the preparation of the proposed pretrial
25   conference order.
26         16.    Counsel for plaintiff will be responsible for preparing the pretrial order and
27   arranging    the    meetings   of   counsel     pursuant   to   Civil   Local   Rule   16.1(f).
28   By August 30, 2021, plaintiff’s counsel must provide opposing counsel with the proposed

                                                 6
                                                                                         20cv513-H-LL
      Case 3:20-cv-00513-H-LL Document 17 Filed 06/22/20 PageID.117 Page 7 of 7



1    pretrial order for review and approval. Opposing counsel must communicate promptly
2    with plaintiff’s counsel concerning any objections to form or content of the pretrial order.
3    Both parties must promptly attempt to resolve their differences, if any, concerning the
4    order.
5             17.   The proposed final pretrial conference order, including objections to any other
6    parties’ Federal Rule of Civil Procedure 26(a)(3) pretrial disclosures must be prepared,
7    served, and lodged with the assigned district judge by September 3, 2021 in the form
8    prescribed in and in compliance with Civil Local Rule 16.1(f)(6).
9             18.   The final pretrial conference is scheduled on the calendar of the Honorable
10   Marilyn L. Huff on September 13, 2021 at 10:30 a.m.
11            19.   The parties must comply with case management orders set by the Court.
12            20.   The parties must review the chambers’ rules for the assigned district judge
13   and magistrate judge.
14            21.   The Court will not modify the dates and times set forth in this order except
15   for good cause shown.
16            22.   Pursuant to Civil Local Rule 7.1(h), briefs or memoranda in support of or in
17   opposition to any pending motion must not exceed twenty-five (25) pages in length without
18   leave of a district court judge. Reply memorandum must not exceed ten (10) pages without
19   leave of a district court judge. Briefs and memoranda exceeding ten (10) pages in length
20   must have a table of contents and a table of authorities cited.
21            23.   Plaintiff’s counsel must serve a copy of this order on all parties that later enter
22   this case.
23            IT IS SO ORDERED.
24   Dated: June 22, 2020
25
26
27
28

                                                  7
                                                                                           20cv513-H-LL
